DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to apparatus, classified in C23C16/46.
II. Claim 15, drawn to apparatus, classified in H01L21/67109.
III. Claim 16, drawn to method, classified in C23C16/45525.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and III and II and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus is useable for a materially different process such as a surface treatment or etch process.
Inventions II and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the are mutually exclusive in that the apparatus of group II is usable without the distinctions of the apparatus of Group I and the heater is capable of use in a different type of system.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
- the inventions have acquired a separate status in the art in view of their different classification,
- the inventions have acquired a separate status in the art due to their recognized divergent subject matter, and
- the inventions require a different field of search (e.g. different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Patrick Finnan on June 10, 2021 a provisional election was made without traverse to prosecute the invention of Group 1, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15 and 16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 requires a connecting part connecting “end portions of the annular member”, but an annular member does not have “end portions” and if so the “annular member” must be more clearly defined to set forth such a configuration wherein the annular member has end portions.  The claim will be interpreted as per the figures in the specification but, in spite of broad support for the language, the claim itself is not clear.
The claim also requires a “starting point” of the heating element – further clarification is needed to define what the starting point is because a heating element has a power source and a connection – so the “starting point” isn’t inherent.  The instant specification teaches a resistive heater an the heater is merely a wire that is connected to a different wire so the starting point is not defined.
Claim 4 requires a lowermost wafer, but claim 1 only requires that the system is “configured to support” such wafers.  Neither claim 4 nor claim 1 clearly and positively recite the presence of (a) wafer(s) and should be amended to clarify.
Claim 8 requires a detecting unit to penetrate the pillar but it is not clear what is intended by “to penetrate the pillar”, i.e. whether it is required to actually physically be embedded in the pillar or merely penetrate the pillar to detect the temperature thereof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Park (2007/0195853) in view of Yamaguchi (2003/0183614) and O’Meara (2005/0217799).
	Park teaches a substrate processing apparatus comprising:
- a wafer retainer that supports a plurality of wafers, see Fig. 1, 26 which supports multiple wafers (W) and related text.

- a seal cap to cover an opening of the lower end of the vessel, see cap 21,
- a first heater at a lateral side of the vessel, see 31, 
- an insulating unit disposed between the seal cap and wafer retainer, see 35, and
- a second heater facing the wafers, see heater 33.
	The heater comprises a pillar that penetrates the center of the seal cap and insulating unit as depicted.  As per [0057] the bottom heater has a ring-shape, therefore comprises an annular body – but Park does not teach that the heating element is disposed in another member (is silent on how the heating element is formed) and does not teach the claimed ‘connecting portion’ (though the application connecting portion is not very limited because the “end portions” of the annular member are indefinite as per above).
	Yamaguchi teaches that an operable manner of forming a heater in a processing system includes a heating element disposed within a member, see Fig. 4 particularly and related text.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to form the heater of Park by enclosing a resistive element in a body such as taught by Yamaguchi as Park is silent on the details and Yamaguchi teaches that it is an operable manner of forming an annular or ring-shaped heater.  Yamaguchi further teaches that a starting point of the heating element is located in a center – and, wherein when applying to Park it would be obvious to implement in the same manner, but the combined art does not teach a connecting part in the manner claimed. O’Meara teaches a heater for a wafer wherein the heater is annular and contained in an annular member – see particularly Fig. 5 and related text.  
	Regarding claim 2, as per the combined art, it would have been further obvious to connect the parts horizontally as the arrangements of Park and Yamaguchi are in such a manner – to the extent that the connection of O’Meara appears vertical, the rejection is a combination of all elements and one of ordinary skill would combine them as necessary to make the apparatus operable.  Further, as per MPEP 2144.04 IV. B., a change of shape and/or per 2144.04 VI. C. a rearrangement of parts is prima facia obvious without a showing of criticality.  In this case, the combined art presents different variations of the arrangement and to rearrange either vertically or horizontally in regard to the connections would have been a matter of combining the elements operably.
	Regarding claim 3, Park generally teaches that chamber parts are made of heater resistant, corrosion resistant materials [0049-51] but does not teach the materials are all the same for the claimed parts.  As per MPEP 2144.07, however, the selection of a material for its intended use is prima facia obvious without a showing of criticality.  In this case, wherein Park teaches chamber parts are made of heat and corrosion resistant materials, it would have been obvious to select such a material for the annular member, connecting part and tubular member as they are all part of/in the chamber.
	Regarding claim 4, the annular member is parallel as claimed.  The exact dimensions of Park are not disclosed, though the annular member appears exemplified 
	Regarding claim 5, the combined art would have the required shape to fit into the system as required, wherein O’Meara teaches a curved part and a straight part (see the part that bends downward from the ring) and then the straight part such as 512, there is not specifically a bent portion as claimed – but taking into account also the teachings of Yamaguchi one would operably apply a curved portion as per the center of Fig. 4 followed by the straight portion and then include a bent portion which is understood to provide power (i.e. the direction of the contact of O’Meara).  As per above, one would modify the shape in order to form an operable part and all elements of the claimed shape/arrangement are present in the present prior art and there is no suggested criticality of the claimed arrangement.
	Regarding claim 6, as per O’Meara, a starting point of the heater is located in a straight portion wherein starting point is interpreted as wherein the change of the wire that leads to the terminals.
Regarding claim 7, Park teaches resistive heaters; Yamaguchi teaches a coiled wire for a heating element – but wherein the wire is not coiled as exemplified, in any case the Office takes Official Notice that coiled wires are well known for resistive heating elements and that to apply such would have been obvious.  The combined prior art teaches the lead wires and per Yamaguchi and O’Meara at least it is obvious to insert the connections/wires in the pillar.  The use of insulation is implicit because the heater would be understood not to properly function if the entire apparatus were connected to the wires (i.e. without insulation).
	Regarding claim 8, Park teaches temperature detectors, see S5 for example – it is held that S5 “to penetrate the pillar” wherein the temperature measured is directed towards the pillar.  In regard to the particular configuration, the rearrangement of parts is discussed above and will not be repeated.  
	Regarding claim 9, Park teaches any number of detectors [0059-65] and to include the claimed first and second detectors would have been obvious wherein a duplication of parts is obvious (see MPEP 2144.04 IV. B.) and Park teaches multiple.
	Regarding claim 10, the base comprises 25 and the post 23 – which penetrates the insulating unit and the pillar does not rotate relative the base 25.
	Regarding claim 14, Park teaches a general controller (100) and a heater controller 123 [0062] per Fig. 2.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Park, Yamaguchi and O’Meara and in further view of Nakashima (2008/0173238).
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Park, Yamaguchi and O’Meara and in further view of Nakashima (2002/0017363).
The teachings of Park et al are described above – Park teaches a rotating shaft and base but does not teach the required inner and outer shaft.  Nakashima teaches that a rotating shaft operably includes an inner and outer shaft wherein one is stationary and one rotates, and includes a rotation plate (i.e. base) [0058].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the shaft of Nakashima to the apparatus of Park because the multi-shafted central portion would be an alternative but operable method of effecting the motion of the substrates.

Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  While the prior art suggests inner and outer shafts, there is no particular motivation to include the pillar within the shaft as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	
	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715